DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-28 are allowed in lieu of prior arts not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a to an image forming apparatus which can easily identify the user's erroneous operation, a controlling method of the image forming apparatus.
Claims 1 and 26-27 identify the uniquely distinct features of “after accepting the instruction for starting a transmission job, obtain data in which the job ID of the instructed transmission job and the operation history storing the identification information added until the instruction is accepted are associated with each other, in accordance with acceptance of the instruction for starting the transmission job via the input device, wherein the operation history associated with the job ID includes a plurality of screen IDs corresponding to the one or more setting screens, and wherein the obtained data does not include operation history unrelated to the transmission function” (claim 1). Claims 26-27 recite similar features as claim 1.
The closest cited prior arts are Kobayashi, US 2008/0192283 (paragraphs 31-33, 40-48), Bessho et al., US 2010/0070976 (paragraphs 198, 216, 226-234) with other related prior arts such as Matsuda et al., US-2014/0022590 (figs. 5-6), Yamamichi, US 2015/0138598 (paragraphs 65, 65) teach showing setting screen where operation history 
Therefore, cited and other related prior arts fail to explicitly teach the all the limitations such as currently recited into the independent claims, therefore, either singularly or in combination with other prior art references, the cited and related prior arts fail to anticipate or render the above underlined limitations of independent claims 1 and 26-27 obvious.
It follows that claims 11-25 and 28 are then inherently allowable for depending on allowable base claims 10 and 27, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677